DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant amendment filed on October 7, 2022 is acknowledged. Accordingly claims 14-24 and 30-51 remain pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 14-24 and 30-51, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,303,618 B1.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1, 11 and 13 of the U.S. Patent No. 11,303,618 B1 is obvious variants or verbatim copy of claims 14, 30, 41 of the current application. 
Claims 2 and 14 of the U.S. Patent No. 11,303,618 B1 is obvious variants or verbatim copy of claims 17 and 33 of the current application. 
Claims 4 and 15 of the U.S. Patent No. 11,303,618 B1 is obvious variants or verbatim copy of claims 18, 34 and 45 of the current application. 
Claims 5 and 16 of the U.S. Patent No. 11,303,618 B1 is obvious variants or verbatim copy of claims 19, 35 and 46 of the current application. 
Claim 6 of the U.S. Patent No. 11,303,618 B1 is obvious variants or verbatim copy of claims 23, 39 and 50 of the current application. 
Claims 7 and 17 of the U.S. Patent No. 11,303,618 B1 is obvious variants or verbatim copy of claims 24, 40 and 51 of the current application. 
Claim 8 of the U.S. Patent No. 11,303,618 B1 is obvious variants or verbatim copy of claims 36 and 47 of the current application. 
Claim 9 of the U.S. Patent No. 11,303,618 B1 is obvious variants or verbatim copy of claims 21, 37 and 48 of the current application. 
Claim 10 of the U.S. Patent No. 11,303,618 B1 is obvious variants or verbatim copy of claims 22, 38 and 49 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-17 of US. Patent No. 11,303,618 B1 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 11,303,618 B1 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 27, 2022